DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “612” in figure 13 has been used to designate both (beam splitter” and “propagation beam”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 11/7/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the limitations “propagating the first angularly deflected laser beam along a first optical path; and propagating the second angularly deflected laser beam along a second optical path” (claim 109); “recombining the first angularly deflected laser beam with the second angularly deflected laser beam” and “recombined first angularly deflected laser beam and second angularly deflected laser beam” (122) and “an optical component configured to propagate the first angularly deflected laser beam along a first optical path and to propagate the second angularly deflected laser beam along a second optical path” (claim 125) introduce new matter because as understood by examiner, the first angularly deflected laser beam (610) and the second angular deflected beam (610) having a plurality of beamlets (B1-B9) (see figure 13 and 14A) are from AOD (604); the beam slitter (612) only splitting beam (610) into propagating beam (611) and (612) and these beams are not the first angularly deflected beam and the second angularly deflected beam (see page 41, line 3 to page 42, line 2 of the specification). Nowhere in the specification teaches that the beams 611 and 612 are two different angularly deflected beams as mentioned by applicant in the remarks.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 109-128 and 130 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. As mentioned above, the new added limitations to claims 109, 122 and 125 are not supported by the present disclosure. If disagreed, applicant needs to point out where these limitations are recited.
b. Claims  110-121, 123-124, 126-128 and 130 are dependent claims; therefore, they inherit the deficiency of the claim on which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 109-114, 118-128 and 130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al (9,784,661) (of record) in view of Johnson (2005/0279808).
Regarding claims 109, 113 and 125; figure 1A of Jalali et al below discloses a method comprising: applying a first radiofrequency drive signal and a second radiofrequency drive signal (i.e., using DDS RF comb generator 24) to an acousto-optic device (22); and irradiating the acousto-optic device (22) with a laser (12) to generate a first angularly deflected laser beam having a first intensity and a second angularly deflected laser beam having a second intensity (it is noted that the first intensity and second intensity are the same) (see multiple deflected beams 24 of figure 1B and column 5, line 58 through column 6, line 11 and claim 13); the first angularly deflected laser beam propagating along a first optical path and the second angularly deflected laser beam propagating along a second optical path (see figure 1B).

    PNG
    media_image1.png
    605
    765
    media_image1.png
    Greyscale

Jalali et al also teaches the use of two AODs (column 6, lines 25-31 and column 7, lines 27-36) and the optical combining device or optical system are configured for independently controlling illumination directed at each parallel flow stream (column 10, lines 55-65).
Jalali et la does not teach the use of a controller that connected to the RF comb generator (24) for independently controlling the first radiofrequency and second radiofrequency, thus the intensity of the first angularly deflected laser beam and second angularly deflected laser beam also controlled independently.
Johnson, from the same field of endeavor, for example, see figures 21-22A below, disclose a laser system (50g) for controlling a working laser beam projected on a workpiece, the laser system comprises an acousto-optic modulator (AOM 603) and a controller (661, 662, 62) is used for independently applying one or more drive signals (RF signal A and RF signal B) to the AOM at different frequency ranges and the drive signals results in generation of a plurality of angularly separated laser beams (72A, 72B) each having a frequency shift corresponding to one of the drive signals relative the frequency of the laser beam generated by the laser (72) (par. [0139] and [0141]-[0145)).

    PNG
    media_image2.png
    747
    681
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Jalali et al a controller as taught by Johnson for the purpose of controlling the intensity or amplitude of the angularly deflected laser beam of Jalali et al, thus increase the accuracy of the measurement.
Regarding claim 110, Jalali et al teaches that the angularly deflected laser beams are spatially separated (abstract, figure 1B and column 5, line 58 through column 6, line 11). Regarding claim 112, Jalali et al teaches that the angularly deflected laser beams (68) are aligned along a horizontal axis (not labeled) in the output laser beam (18a) (figure 1B and 1D). Regarding claim 113, Jalali et al teaches step of applying a plurality of radiofrequency drive signals (i.e., from DDS RF comb generator 24 of figure 1 A) to
the acousto-optic device (22); and irradiating the acousto-optic device (22) with the laser (12) to generate a plurality of angularly deflected laser beams having different intensities (24 of figure 1B).
Regarding claim 111, Jalali et al teaches the use of acousto-optic device (22) for generating a plurality of angularly deflected laser beams (figure IB).
Jalali et al does not teach that the laser beams are partial overlapping. However, it would have been obvious to one having ordinary skill in the art before the effective fling date of the present invention to adjust the speed of the AOD so that the laser beams are partial overlapping so that the detected particles are not missing.
Regarding claim 112, Jalali et al teaches that the angularly deflected laser beams (68) are aligned along a horizontal axis (not labeled) in the output laser beam (18a) (figure 1B and ID).
Regarding claim 114, Jalali et al teaches that the angularly deflected laser beams (24 of figure 1B) in the output laser beam (18a) have a predetermined intensity profile along a horizontal axis (figure 1D).
Regarding claim 118, Jalali et al does not teach that the intensity profile comprises a Gaussian distribution along a vertical axis of the output laser beam; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to choose the Gaussian intensity profile whichever suitable for the invention.
Regarding claims 119-120 and 127-128; Jalali et al does not teach that each radiofrequency drive signal is independently from about 1 MHz to about 250 MHz and each radiofrequency drive signal has an amplitude that is independently from about
0.1 volts to about 40 volts; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to choose the radiofrequency drive signal from about 1 MHz to about 250 MHz and the radiofrequency drive signal has an amplitude from about 0.1 volts to about 40 volts because using these ranges for radiofrequency are well known in the art, thus it would have been obvious to choose whichever ranges that is suitable for the invention.
Regarding claim 121; Jalali et al teaches that the radio frequency comb generator is used for driving the AOD and generating a set of spatially disparate amplitude modulated beams through beat frequency modulation with sufficient spatial width to span said plurality of focused streams of particles (column 10, line 66 through column 11, line 4).
Jalali et al does not teach step of adjusting the spatial width of the output laser beam by reducing or increasing the number of applied radiofrequency drive signals. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Jalali et al a step of adjusting the spatial width of the output laser beam by reducing or increasing the number of applied radiofrequency drive signals which depends on the requirement of the device.
Regarding claim 122, Jalali et al teaches steps of recombining the first and second angularly deflected laser beams using beam splitter (34) and mirror (56) (figure 1A); irradiating a sample in a flow stream (64) with the output excitation beam and detecting light emitted (i.e., reflected light from flow channel) in the flow stream (column 9, lines 26-45) and recombining first and second angularly deflected laser beam using mirror (56), DM (38) and detecting light emitted from the sample in the flow stream by photomultiplier tubes (42, 44) (column 5, lines 55-62).
Regarding claim 123, Jalali et al teaches step of measuring the detected light at one or more wavelengths (column 7, lines 14-26).
Regarding claim 124, Jalali et al teaches that the detecting light is forward scattered light and side scattered light (column 4, lines 56-66).
Regarding claim 126, Jalali et al teaches that the acousto-optic device is an acousto-optic deflector (column 5, lines 62-66).
Regarding claim 130, Jalali et al teaches that the system is a component of a flow cytometer (10) that further comprises a flow cell (64) and at least one detector (42, 44) for detecting light from the flow cell (64) (figure 1A).

Allowable Subject Matter
Claim 129 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/7/22 have been fully considered but they are not persuasive.
a. Applicant’s remarks, page 8, argues that the Jalali does not disclose generating a first angularly deflected laser beam having an independent-controlled intensity and a second angularly deflected laser beam having an independently-controlled intensity; however, this limitation is taught on the basis of combination of Jalali and Johnson as mentioned above.
	b. Applicant’s remarks, pages 8-9, argue that the first angularly deflected laser beam (611)and the second angularly deflected laser beam (612) are supported by figure 13 and page 41, lines 20-27 of the present specification. The argument is not deemed to be persuasive because page 41, lines 20-27 states that:
“A beam splitter 612 receives the excitation beam 610 composed of the plurality of the beamlets B1, ... , B9 and splits the beam into two propagating beams 611 and 612, each of which is a copy of the beam 612 at a lower intensity. As shown in FIGs. 14B and 14C, each of the beams 611 and 612 include, respectively, a plurality of beamlets C1, ..., C9 and D1, ..., D9, each of which shows an intensity variation along the horizontal dimension corresponding to that of the beamlets B1, ..., B9. Further, the beams C1, ... , C9 and D1, ..., D9 have optical frequencies f,,..., f, corresponding to the optical frequencies of the beamlets B1, ..., B9”
Nowhere in this paragraph teaches or suggests that beams 611 and 612 are two different angularly deflected laser beams; rather than they are similar to each other.
c. Applicant’s remarks, pages 10-11, argues that the figure 1A of Jalali does not teach the limitation “propagating the first angularly deflected laser beam along a first optical path; and propagating the second angularly deflected laser beam along a second optical path” as now claimed in claim 109. As mentioned above, Jalali teaches a plurality of angularly deflected beams (24) each propagating along an optical path; thus, the optical paths could be the same or difference which can be read on claim 109 because the claim does not teach that that the optical paths are different. 
d. Applicant is noted that claim 109 is broad enough to read different way based on the teachings of Jalali, for example, each beam (24) of Jalali includes a plurality of beamlets and each beamlet having different angularly deflected; thus, the plurality of beamlets can be considered as first angularly deflected laser beam (first beamlet) and second angularly deflected laser beam (second beamlet).
In view of the foregoing, it is believed that the rejection of the claims under 35 USC 103 is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2877                                                                                                                            December 15, 2022